TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-01-00557-CV
                                        NO. 03-01-00558-CV




                                   Selma Zuehlke, Appellant

                                                 v.

  Carol Bomboy Zuehlke, Executrix of the Estate of Louis E. Zuehlke, Deceased, Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY,
     NOS. 21,258 & 21,375, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING




               Selma Zuehlke filed a motion to extend time to file notice of appeal on October 5,

2001 in both causes. By letter of November 8, 2001, this Court notified appellant that she needed

to pay the previously requested filing fees for the notices of appeal and motions to extend time and

that she needed to tender the previously requested certificate of conference for the motions, all by

November 19, 2001, or the appeals would be dismissed. See Tex. R. App. P. 5, 10.1(a)(5), 42.3(c).

To date, appellant has not responded.
               Accordingly, we dismiss these appeals. Tex. R. App. P. 42.3(c) (failure to comply

with a requirement of rules).




                                            Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justice B. A. Smith and Puryear

Dismissed on Both Causes for Want of Prosecution

Filed: December 6, 2001

Do Not Publish




                                               2